

EXECUTION VERSION
 


REGISTRATION RIGHTS AGREEMENT
 
Dated as of March 22, 2011
 
By and Among
 
Dresser-Rand Group Inc.,
 
the Guarantors named herein
 
and
 
UBS SECURITIES LLC,
GOLDMAN, SACHS & CO.,
DNB NOR MARKETS, INC.,
COMMERZ MARKETS LLC,
and
SANTANDER INVESTMENT SECURITIES INC., as Initial Purchasers
 
6.50% Senior Subordinated Notes due 2021
 

 
 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 

   
Page
         
Definitions
    1  
Exchange Offer
    4  
Shelf Registration
    7  
Additional Interest
    8  
Registration Procedures
    9  
Registration Expenses
    16  
Indemnification
    17  
Rules 144 and 144A
    19  
Underwritten Registrations
    19  
Miscellaneous
    20  
No Inconsistent Agreements
    20  
Adjustments Affecting Registrable Notes
    20  
Amendments and Waivers
    20  
Notices
    20  
Guarantors
    21  
Successors and Assigns
    22  
Counterparts
    22  
Headings
    22  
Governing Law
    22  
Severability
    22  
Securities Held by the Issuers or Their Affiliates
    22  
Third-Party Beneficiaries
    22  
Attorneys’ Fees
    22  
Entire Agreement
    22  

 
 
 

--------------------------------------------------------------------------------

 
 
REGISTRATION RIGHTS AGREEMENT
 
This Registration Rights Agreement (this “Agreement”) is dated as of March 22,
2011, by and among Dresser-Rand Group Inc., a Delaware corporation (the
“Company”), and each of the Guarantors (as defined herein) (the Company and the
Guarantors are referred to collectively herein as the “Issuers”), on the one
hand, and UBS Securities LLC (the “Representative”), Goldman, Sachs & Co., DNB
NOR Markets, Inc., Commerz Markets LLC and Santander Investment Securities Inc.
(together with the Representative, the “Initial Purchasers”), on the other hand.
 
This Agreement is entered into in connection with the Purchase Agreement, dated
as of March 10, 2011, by and among the Issuers and the Initial Purchasers (the
“Purchase Agreement”), relating to the offering of $375,000,000 aggregate
principal amount of 6.50% Senior Subordinated Notes due 2021 of the Company
(including the guarantees thereof by the Guarantors, the “Notes”).  The
execution and delivery of this Agreement is a condition to the Initial
Purchasers’ obligation to purchase the Notes under the Purchase Agreement.
 
The parties hereby agree as follows:
 
Section 1.     Definitions.  As used in this Agreement, the following terms
shall have the following meanings:
 
“action” shall have the meaning set forth in Section 7(c) hereof.
 
“Additional Interest” shall have the meaning set forth in Section 4(a) hereof.
 
“Advice” shall have the meaning set forth in Section 5 hereof.
 
“Affiliate” of any specified Person shall mean any other Person that, directly
or indirectly, is in control of, is controlled by, or is under common control
with, such specified Person.  For purposes of this definition, control of a
Person shall mean the power, direct or indirect, to direct or cause the
direction of the management and policies of such Person whether by contract or
otherwise; and the terms “controlling” and “controlled” shall have meanings
correlative to the foregoing.
 
“Agreement” shall have the meaning set forth in the first introductory paragraph
hereto.
 
“Applicable Period” shall have the meaning set forth in Section 2(b) hereof
 
“Board of Directors” shall have the meaning set forth in Section 5 hereof.
 
“Business Day” shall mean a day that is not a Legal Holiday.
 
“Commission” shall mean the U.S. Securities and Exchange Commission.
 
“Company” shall have the meaning set forth in the introductory paragraph hereto
and shall also include the Company’s permitted successors and assigns.
 
“Damages Payment Date” shall have the meaning set forth in Section 4(b) hereof.
 
“day” shall mean a calendar day.
 
“Delay Period” shall have the meaning set forth in Section 5 hereof.
 
 
 

--------------------------------------------------------------------------------

 
 
“Effectiveness Period” shall have the meaning set forth in Section 3(b) hereof.
 
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations of the Commission promulgated thereunder.
 
“Exchange Date” shall have the meaning set forth in Section 2(a) hereof.
 
“Exchange Notes” shall have the meaning set forth in Section 2(a) hereof.
 
“Exchange Offer” shall have the meaning set forth in Section 2(a) hereof.
 
“Exchange Offer Registration Statement” shall have the meaning set forth in
Section 2(a) hereof.
 
“FINRA” shall have the meaning set forth in Section 5(s) hereof.
 
“Free Writing Prospectus” shall mean each free writing prospectus (as defined in
Rule 405 under the Securities Act) prepared by or on behalf of the Company or
used by the Company in connection with the sale of the Notes or the Exchange
Notes.
 
“Freely Tradable” shall mean, with respect to any Note, a Note (i) that, at the
time of determination, would be permitted to be sold to the public without
limitation in accordance with Rule 144 by a Person who is not an Affiliate of
the Company, (ii) with respect to which all restrictive legends relating to the
Securities Act have been deemed removed pursuant to the terms of the Indenture
and (iii) the beneficial interests in which have been transferred to a security
position bearing an unrestricted CUSIP number.
 
“Guarantors” means each subsidiary of the Company listed on the signature page
to this Agreement and each Person who executes and delivers a counterpart of
this Agreement after the date hereof pursuant to Section 10(e) hereof.
 
“Holder” shall mean any holder of a Registrable Note or Registrable Notes.
 
“Indenture” shall mean the Indenture, dated as of March 22, 2010, by and among
the Issuers and Wilmington Trust Company, as trustee, pursuant to which the
Notes are being issued, as amended or supplemented from time to time in
accordance with the terms thereof.
 
“Initial Purchasers” shall have the meaning set forth in the first introductory
paragraph hereof.
 
“Inspectors” shall have the meaning set forth in Section 5(n) hereof.
 
“Issue Date” shall mean March 22, 2011, the date of original issuance of the
Notes.
 
“Issuers” shall have the meaning set forth in the first introductory paragraph
hereto and shall also include the Issuers’ permitted successors and assigns.
 
“Legal Holiday” shall mean a Saturday, a Sunday or a day on which banking
institutions in New York, New York are required by law, regulation or executive
order to remain closed.
 
“Losses” shall have the meaning set forth in Section 7(a) hereof.
 
 
2

--------------------------------------------------------------------------------

 
 
“Notes” shall have the meaning set forth in the second introductory paragraph
hereto.
 
“Participant” shall have the meaning set forth in Section 7(a) hereof.
 
“Participating Broker-Dealer” shall have the meaning set forth in Section 2(b)
hereof.
 
“Person” shall mean an individual, trustee, corporation, partnership, joint
venture association, joint stock company, trust, unincorporated limited
liability company, government or any agency or political subdivision thereof or
any other entity.
 
“Private Exchange” shall have the meaning set forth in Section 2(b) hereof.
 
“Private Exchange Notes” shall have the meaning set forth in Section 2(b)
hereof.
 
“Prospectus” shall mean the prospectus included in any Registration Statement
(including, without limitation, any prospectus subject to completion and a
prospectus that includes any information previously omitted from a prospectus
filed as part of an effective registration statement in reliance upon Rule 430A
promulgated under the Securities Act), as amended or supplemented by any
prospectus supplement, and all other amendments and supplements to the
Prospectus, including post- effective amendments, and all material incorporated
by reference or deemed to be incorporated by reference in such Prospectus.
 
“Purchase Agreement” shall have the meaning set forth in the second introductory
paragraph hereof.
 
“Records” shall have the meaning set forth in Section 5(n) hereof.
 
“Registrable Notes” shall mean each Note upon its original issuance and at all
times subsequent thereto, each Exchange Note as to which Section 2(c)(iv) hereof
is applicable upon original issuance and at all times subsequent thereto and
each Private Exchange Note upon original issuance thereof and at all times
subsequent thereto, in each case until (i) a Registration Statement (other than,
with respect to any Exchange Note as to which Section 2(c)(iv) hereof is
applicable, an Exchange Offer Registration Statement) covering such Note,
Exchange Note or Private Exchange Note has been declared effective by the
Commission and such Note, Exchange Note or such Private Exchange Note, as the
case may be, has been disposed of in accordance with such effective Registration
Statement, (ii) such Note has been exchanged pursuant to an Exchange Offer for
an Exchange Note or Exchange Notes that may be resold without restriction under
state and federal securities laws, (iii) such Note, Exchange Note or Private
Exchange Note, as the case may be, ceases to be outstanding for purposes of the
Indenture or (iv) such Note is Freely Tradable.
 
“Registration Default” shall have the meaning set forth in Section 4(a) hereof.
 
“Registration Statement” shall mean any appropriate registration statement of
the Issuers covering any of the Registrable Notes filed with the Commission
under the Securities Act, and all amendments and supplements to any such
Registration Statement, including post-effective amendments, in each case
including the Prospectus contained therein, all exhibits thereto and all
material incorporated by reference therein.
 
“Representative” shall have the meaning set forth in the first introductory
paragraph hereto.
 
 
3

--------------------------------------------------------------------------------

 
 
“Requesting Participating Broker-Dealer” shall have the meaning set forth in
Section 2(b) hereof.
 
“Rule 144” shall mean Rule 144 promulgated under the Securities Act, as such
Rule may be amended from time to time, or any similar rule (other than Rule
144A) or regulation hereafter adopted by the Commission providing for offers and
sales of securities made in compliance therewith resulting in offers and sales
by subsequent holders that are not Affiliates of an issuer of such securities
being free of the registration and prospectus delivery requirements of the
Securities Act.
 
“Rule 144A” shall mean Rule 144A promulgated under the Securities Act, as such
Rule may be amended from time to time, or any similar rule (other than Rule 144)
or regulation hereafter adopted by the Commission.
 
“Rule 415” shall mean Rule 415 promulgated under the Securities Act, as such
Rule may be amended from time to time, or any similar rule or regulation
hereafter adopted by the Commission.
 
“Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations of the Commission promulgated thereunder.
 
“Shelf Filing Event” shall have the meaning set forth in Section 2(c) hereof.
 
“Shelf Registration” shall have the meaning set forth in Section 3(a) hereof.
 
“Shelf Registration Effectiveness Date” shall have the meaning set forth in
Section 3(b) hereof.
 
“Shelf Registration Statement” shall mean a Registration Statement filed in
connection with a Shelf Registration.
 
“TIA” shall mean the Trust Indenture Act of 1939, as amended.
 
“Trustee” shall mean the trustee under the Indenture and the trustee (if any)
under any indenture governing the Exchange Notes and Private Exchange Notes.
 
“underwritten registration or underwritten offering” shall mean a registration
in which securities of the Issuers are sold to an underwriter for reoffering to
the public.
 
Section 2.     Exchange Offer.
 
(a)           The Issuers shall (i) file a Registration Statement (an “Exchange
Offer Registration Statement”) with the Commission on an appropriate
registration form with respect to a registered offer (an “Exchange Offer”) to
exchange any and all of the Registrable Notes for a like aggregate principal
amount of notes (including the guarantees with respect thereto, the “Exchange
Notes”) that are identical in all material respects to the Notes (except that
the Exchange Notes shall not contain restrictive legends, terms with respect to
transfer restrictions or Additional Interest upon a Registration Default), (ii)
use their reasonable efforts to cause such Exchange Offer Registration Statement
to be declared effective under the Securities Act, (iii) upon such Exchange
Offer Registration Statement being declared effective by the Commission, offer
the Exchange Notes in exchange for surrender of the Notes, (iv) keep such
Exchange Offer open for not less than 20 Business Days (or longer if required by
applicable law) after the date the notice of the Exchange Offer is mailed to
Holders, and (v) use their reasonable efforts to consummate such Exchange Offer
within 400 days after the Issue Date (the “Exchange Date”); provided, however,
that the Issuers shall not be required to file an Exchange Offer Registration
Statement, cause such Exchange Offer Registration Statement to be declared
effective, commence an Exchange Offer or consummate an Exchange Offer if all of
the Notes held by Holders eligible to participate in such Exchange Offer are
Freely Tradable on the Exchange Date.
 
 
4

--------------------------------------------------------------------------------

 
 
Each Holder that participates in an Exchange Offer will be required to represent
to the Issuers in writing that (i) any Exchange Notes to be received by it will
be acquired in the ordinary course of its business, (ii) it has no arrangement
or understanding with any Person to participate in the distribution (within the
meaning of the Securities Act) of the Exchange Notes in violation of the
provisions of the Securities Act, (iii) it is not an affiliate of the Company or
any Guarantor as defined by Rule 405 of the Securities Act, or, if it is an
affiliate, it will comply with the registration and prospectus delivery
requirements of the Securities Act to the extent applicable, (iv) if such Holder
is not a broker- dealer, it is not engaged in, and does not intend to engage in,
a distribution of Exchange Notes and (v) if such Holder is a broker-dealer that
will receive Exchange Notes for its own account in exchange for Notes that were
acquired as a result of market-making or other trading activities, it will
deliver a prospectus in connection with any resale of such Exchange Notes.
 
(b)           The Issuers and the Initial Purchasers acknowledge that the staff
of the Commission has taken the position that any broker-dealer that elects to
exchange Notes that were acquired by such broker-dealer for its own account as a
result of market-making or other trading activities for Exchange Notes in an
Exchange Offer (a “Participating Broker-Dealer”) may be deemed to be an
“underwriter” within the meaning of the Securities Act and must deliver a
prospectus meeting the requirements of the Securities Act in connection with any
resale of such Exchange Notes (other than a resale of an unsold allotment
resulting from the original offering of the Notes).
 
The Issuers and the Initial Purchasers also acknowledge that the staff of the
Commission has taken the position that if the Prospectus contained in an
Exchange Offer Registration Statement includes a plan of distribution containing
a statement to the above effect and the means by which Participating
Broker-Dealers may resell the Exchange Notes, without naming the Participating
Broker- Dealers or specifying the amount of Exchange Notes owned by them, such
Prospectus may be delivered by Participating Broker-Dealers to satisfy their
prospectus delivery obligations under the Securities Act in connection with
resales of Exchange Notes for their own accounts, so long as the Prospectus
otherwise meets the requirements of the Securities Act.
 
In light of the foregoing, if requested by a Participating Broker-Dealer (a
“Requesting Participating Broker-Dealer”), the Issuers agree to use their
reasonable efforts to keep any Exchange Offer Registration Statement required
hereunder continuously effective for a period of 180 days after the date on
which such Exchange Offer Registration Statement is declared effective, or such
longer period if extended pursuant to any Delay Period in accordance with the
last paragraph of Section 5 hereof (such period, the “Applicable Period”), or
such earlier date as all Requesting Participating Broker-Dealers shall have
notified the Company in writing that such Requesting Participating
Broker-Dealers have resold all Exchange Notes acquired in such Exchange
Offer.  The Issuers shall include a plan of distribution in such Exchange Offer
Registration Statement that meets the requirements set forth in the preceding
paragraph.
 
If, prior to consummation of an Exchange Offer, any Initial Purchaser or any
Holder, as the case may be, holds any Notes acquired by it that have, or that
are reasonably likely to be determined to have, the status of an unsold
allotment in an initial distribution, or if any Holder is not entitled to
participate in such Exchange Offer, the Issuers upon the request of any such
Initial Purchaser or any such Holder, as the case may be, shall simultaneously
with the delivery of the Exchange Notes in such Exchange Offer, issue and
deliver to any such Initial Purchaser or any such Holder, as the case may be, in
exchange (the “Private Exchange”) for such Notes held by any such Initial
Purchaser or any such Holder, as the case may be, a like principal amount of
notes (the “Private Exchange Notes”) of the Issuers that are identical in all
material respects to the Exchange Notes except that the Private Exchange Notes
may be subject to restrictions on transfer and bear a legend to such
effect.  The Private Exchange Notes shall be issued pursuant to the same
indenture as the Exchange Notes.
 
 
5

--------------------------------------------------------------------------------

 
 
For each Note surrendered in an Exchange Offer, the Holder will receive an
Exchange Note having a principal amount equal to that of the surrendered
Note.  Interest on each Exchange Note and Private Exchange Note issued pursuant
to an Exchange Offer and in the Private Exchange will accrue from the last
interest payment date on which interest was paid on the Notes surrendered in
exchange therefor or, if no interest has been paid on the Notes, from the Issue
Date.
 
Upon consummation of an Exchange Offer in accordance with this Section 2, the
Issuers shall have no further registration obligations other than the Issuers’
continuing registration obligations with respect to (i) Private Exchange Notes,
(ii) Exchange Notes held by Participating Broker-Dealers and (iii) Notes or
Exchange Notes as to which clause (c)(iii) or (iv) of this Section 2 applies.
 
In connection with an Exchange Offer required hereunder, the Issuers shall:
 
(1)           mail or cause to be mailed to each Holder entitled to participate
in such Exchange Offer a copy of the Prospectus forming part of the relevant
Exchange Offer Registration Statement, together with an appropriate letter of
transmittal and related documents;
 
(2)           utilize the services of a depositary for such Exchange Offer with
an address in the Borough of Manhattan, The City of New York;
 
(3)           permit Holders to withdraw tendered Notes at any time prior to the
close of business, New York time, on the last Business Day on which such
Exchange Offer shall remain open; and
 
(4)           otherwise comply in all material respects with all applicable
laws, rules and regulations.
 
As soon as practicable after the close of such Exchange Offer and the Private
Exchange, if any, the Issuers shall:
 
(1)           accept for exchange all Notes validly tendered and not validly
withdrawn by the Holders pursuant to such Exchange Offer and the Private
Exchange, if any;
 
(2)           deliver or cause to be delivered to the Trustee for cancelation
all Notes so accepted for exchange; and
 
(3)           cause the Trustee to authenticate and deliver promptly to each
such Holder of Notes, Exchange Notes or Private Exchange Notes, as the case may
be, equal in principal amount to the Registrable Notes of such Holder so
accepted for exchange.
 
An Exchange Offer and the Private Exchange required hereunder shall not be
subject to any conditions, other than that (i) such Exchange Offer or Private
Exchange, as the case may be, does not violate applicable law or any applicable
interpretation of the staff of the Commission, (ii) no action or proceeding
shall have been instituted or threatened in any court or by any governmental
agency which might materially impair the ability of the Issuers to proceed with
such Exchange Offer or the Private Exchange, and no material adverse development
shall have occurred in any existing action or proceeding with respect to the
Issuers and (iii) all governmental approvals shall have been obtained, which
approvals the Company deems necessary or advisable for the consummation of such
Exchange Offer or Private Exchange.
 
 
6

--------------------------------------------------------------------------------

 
 
The Exchange Notes and the Private Exchange Notes shall be issued under (i) the
Indenture or (ii) an indenture identical in all material respects to the
Indenture (in either case, with such changes as are necessary to comply with any
requirements of the Commission to effect or maintain the qualification thereof
under the TIA) and which, in either case, has been qualified under the TIA and
shall provide that (a) the Exchange Notes shall not be subject to the transfer
restrictions set forth in the Indenture and (b) the Private Exchange Notes shall
be subject to the transfer restrictions set forth in the Indenture.  The
Indenture or such indenture shall provide that the Exchange Notes, the Private
Exchange Notes and the Notes shall vote and consent together on all matters as
one class and that none of the Exchange Notes, the Private Exchange Notes or the
Notes will have the right to vote or consent as a separate class on any matter.
 
(c)           In the event that the Issuers are required to consummate an
Exchange Offer pursuant to Section 2(a) hereof and (i) the applicable law or the
interpretations of the staff of the Commission do not permit the Issuers to
effect an Exchange Offer, (ii) for any reason an Exchange Offer is not
consummated by the Exchange Date and any Notes are not Freely Tradable at any
time thereafter, (iii) any Holder, other than any Initial Purchaser, notifies
the Company prior to the twentieth Business Day following the consummation of
such Exchange Offer that it is prohibited by law or the applicable
interpretations of the staff of the Commission from participating in such
Exchange Offer, (iv) in the case of any Holder who participates in such Exchange
Offer, such Holder does not receive Exchange Notes on the date of the exchange
that may be sold without restriction under state and federal securities laws
(other than due solely to the status of such Holder as an affiliate of any
Issuer within the meaning of the Securities Act) or (v) any Initial Purchaser so
requests with respect to Notes or Private Exchange Notes that have, or that are
reasonably likely to be determined to have, the status of unsold allotments in
an initial distribution (each such event referred to in clauses (i) through (v)
of this sentence, a “Shelf Filing Event”), then the Issuers shall file a Shelf
Registration pursuant to Section 3 hereof.
 
Section 3.     Shelf Registration.
 
If at any time a Shelf Filing Event shall occur, then:
 
(a)           Shelf Registration.  The Issuers shall file with the Commission a
Registration Statement for an offering to be made on a continuous basis pursuant
to Rule 415 covering resales of the Registrable Notes not exchanged in such
Exchange Offer, Private Exchange Notes and Exchange Notes as to which Section
2(c)(iv) is applicable (the “Shelf Registration”).  The Issuers shall file with
the Commission any Shelf Registration required hereunder as promptly as
practicable.  Such Shelf Registration shall be on an appropriate form of the
Commission permitting registration of such Registrable Notes for resale by
Holders in the manner or manners designated by them (including, without
limitation, one or more underwritten offerings).  The Issuers shall not permit
any securities other than the Registrable Notes to be included in such Shelf
Registration.
 
 
7

--------------------------------------------------------------------------------

 
 
(b)           The Issuers shall (x) use their reasonable efforts to cause any
Shelf Registration required hereunder to be declared or otherwise become
effective under the Securities Act on or prior to 90 days after such Shelf
Registration is required to be filed with the Commission (such date, the “Shelf
Registration Effectiveness Date”) and (y) keep such Shelf Registration
continuously effective under the Securities Act for the period ending on the
date which is two years from the Issue Date, subject to extension pursuant to
the penultimate paragraph of Section 5 hereof (the “Effectiveness Period”), or
such shorter period ending when all Registrable Notes covered by such Shelf
Registration have been sold in the manner set forth and as contemplated in such
Shelf Registration or become Freely Tradable; provided, however, that (i) the
Effectiveness Period in respect of such Shelf Registration shall be extended to
the extent required to permit dealers to comply with the applicable prospectus
delivery requirements of Rule 174 under the Securities Act and as otherwise
provided herein and (ii) the Company may suspend the effectiveness of such Shelf
Registration Statement by written notice to the Holders solely as a result of
the filing of a post- effective amendment to such Shelf Registration Statement
to incorporate annual audited financial information with respect to the Company
where such post-effective amendment is not yet effective and needs to be
declared or otherwise become effective to permit Holders to use the related
Prospectus.
 
(c)           Supplements and Amendments.  The Issuers agree to supplement or
make amendments to any Shelf Registration Statement required hereunder as and
when required by the rules, regulations or instructions applicable to the
registration form used for such Shelf Registration Statement or by the
Securities Act or rules and regulations thereunder for shelf registration, or if
reasonably requested by the Holders of a majority in aggregate principal amount
of the Registrable Notes covered by such Shelf Registration Statement or by any
underwriter of such Registrable Notes.
 
Section 4.     Additional Interest.
 
(a)           The Issuers and the Initial Purchasers agree that the Holders will
suffer damages if the Issuers fail to fulfill their obligations under Section 2
or Section 3 hereof and that it would not be feasible to ascertain the extent of
such damages with precision.  Accordingly, the Issuers agree that if the Issuers
are required to consummate an Exchange Offer pursuant to Section 2(a) hereof and
either:
 
(i)            an Exchange Offer is not consummated on or prior to the Exchange
Date, or, if that day is not a Business Day, the next day that is a Business
Day; or
 
(ii)           a Shelf Registration Statement is required to be filed but is not
declared or does not otherwise become effective on or prior to the Shelf
Registration Effectiveness Date, or, if such day is not a Business Day, the next
day that is a Business Day or is declared or becomes effective by such date but
thereafter ceases to be effective or usable (unless the Shelf Registration
ceases to be effective or usable as specifically permitted by the penultimate
paragraph of Section 5 hereof);
 
(each such event referred to in clauses (i) and (ii) a “Registration Default”),
additional interest in the form of additional cash interest (“Additional
Interest”) will accrue on the affected Notes and the affected Exchange Notes, as
applicable.  The rate of Additional Interest will be 0.25% per annum for the
first 90-day period immediately following the occurrence of a Registration
Default, increasing by an additional 0.25% per annum with respect to each
subsequent 90-day period up to a maximum amount of Additional Interest of 1.00%
per annum, from and including the date on which any such Registration Default
shall occur to, but excluding, the earlier of (1) the date on which all
Registration Defaults have been cured or (2) the date on which all the Notes and
Exchange Notes otherwise become Freely Tradable.
 
Notwithstanding the foregoing, (1) the amount of Additional Interest payable
shall not increase because more than one Registration Default has occurred and
is pending and (2) a Holder of Notes or Exchange Notes who is not entitled to
the benefits of the Shelf Registration Statement (i.e., such Holder has not
elected to include information) shall not be entitled to Additional Interest
with respect to a Registration Default that pertains to the Shelf Registration
Statement.
 
 
8

--------------------------------------------------------------------------------

 
 
(b)           So long as Notes remain outstanding, the Company shall notify the
Trustee within five Business Days after each and every date on which an event
occurs in respect of which Additional Interest is required to be paid.  Any
amounts of Additional Interest due pursuant to clauses (a)(i) or (a)(ii) of this
Section 4 will be payable in cash semi-annually on each May 1 and November 1
(each a “Damages Payment Date”), commencing with the first such date occurring
after any such Additional Interest commence to accrue, to Holders to whom
regular interest is payable on such Damages Payment Date with respect to Notes
that are Registrable Securities.  The amount of Additional Interest for each
Registrable Note will be determined by multiplying the applicable rate of
Additional Interest by the aggregate principal amount of such Registrable Note
outstanding on the Damages Payment Date following such Registration Default in
the case of the first such payment of Additional Interest with respect to a
Registration Default (and thereafter at the next succeeding Damages Payment Date
until the cure of such Registration Default), and multiplying the product of the
foregoing by a fraction, the numerator of which is the number of days such
Additional Interest rate was applicable during such period (determined on the
basis of a 360-day year comprised of twelve 30-day months and, in the case of a
partial month, the actual number of days elapsed), and the denominator of which
is 360.
 
Section 5.     Registration Procedures.
 
In connection with the filing of any Registration Statement or Registration
Statements pursuant to Section 2 or 3 hereof, the Issuers shall effect such
registrations to permit the sale of the securities covered thereby in accordance
with the intended method or methods of disposition thereof, and pursuant thereto
and in connection with any Registration Statement filed by the Issuers
hereunder, the Issuers shall:
 
(a)           Prepare and file with the Commission the Registration Statement or
Registration Statements prescribed by Section 2 or 3 hereof, and use their
reasonable efforts to cause each such Registration Statement to become effective
and remain effective as provided herein; provided, however, that if (1) such
filing is pursuant to Section 3 hereof, or (2) a Prospectus contained in an
Exchange Offer Registration Statement filed pursuant to Section 2 hereof is
required to be delivered under the Securities Act by any Participating
Broker-Dealer who seeks to sell Exchange Notes during the Applicable Period
relating thereto, before filing any Registration Statement or Prospectus or any
amendments or supplements thereto, the Issuers shall furnish to and afford the
Holders of the Registrable Notes covered by such Registration Statement or each
such Participating Broker-Dealer, as the case may be, their counsel (if
requested by any such person) and the managing underwriters, if any, a
reasonable opportunity to review copies of all such documents (including copies
of any documents to be incorporated by reference therein and all exhibits
thereto) proposed to be filed (in each case at least five Business Days prior to
such filing).  The Issuers shall not file any Registration Statement or
Prospectus or any amendments or supplements thereto if the Holders of a majority
in aggregate principal amount of the Registrable Notes covered by such
Registration Statement, or any such Participating Broker-Dealer, as the case may
be, their counsel, or the managing underwriters, if any, shall reasonably
object.
 
(b)           Prepare and file with the Commission such amendments and
post-effective amendments to each Shelf Registration Statement or Exchange Offer
Registration Statement, as the case may be, as may be necessary to keep such
Registration Statement continuously effective for the Effectiveness Period or
the Applicable Period, as the case may be; cause the related Prospectus to be
supplemented by any prospectus supplement required by applicable law, and as so
supplemented to be filed pursuant to Rule 424 (or any similar provisions then in
force) promulgated under the Securities Act; and comply with the applicable
provisions of the Securities Act and the Exchange Act with respect to the
disposition of all securities covered by such Registration Statement as so
amended or in such Prospectus as so supplemented and with respect to the
subsequent resale of any securities being sold by a Participating Broker-Dealer
covered by any such Prospectus, in each case, in accordance with the intended
methods of distribution set forth in such Registration Statement or Prospectus,
as so amended or supplemented.
 
 
9

--------------------------------------------------------------------------------

 
 
(c)           If (1) a Shelf Registration is filed pursuant to Section 3 hereof,
or (2) a Prospectus contained in an Exchange Offer Registration Statement filed
pursuant to Section 2 hereof is required to be delivered under the Securities
Act by any Participating Broker-Dealer who seeks to sell Exchange Notes during
the Applicable Period relating thereto from whom the Company has received
written notice that such Broker-Dealer will be a Participating Broker- Dealer in
the applicable Exchange Offer, notify the selling Holders of Registrable Notes,
or each such Participating Broker-Dealer, as the case may be, their counsel and
the managing underwriters, if any, as promptly as possible, and, if requested by
any such Person, confirm such notice in writing, (i) when a Prospectus or any
prospectus supplement or post-effective amendment has been filed, and, with
respect to a Registration Statement or any post-effective amendment, when the
same has become effective under the Securities Act (including in such notice a
written statement that any Holder may, upon request, obtain, at the sole expense
of the Issuers, one conformed copy of such Registration Statement or
post-effective amendment including financial statements and schedules, documents
incorporated or deemed to be incorporated by reference and exhibits), (ii) of
the issuance by the Commission of any stop order suspending the effectiveness of
a Registration Statement or of any order preventing or suspending the use of any
preliminary prospectus or the initiation of any proceedings for that purpose,
(iii) if at any time when a Prospectus is required by the Securities Act to be
delivered in connection with sales of the Registrable Notes or resales of
Exchange Notes by Participating Broker-Dealers the representations and
warranties of the Issuers contained in any agreement (including any underwriting
agreement) contemplated by Section 5(m)(i) hereof cease to be true and correct
in all material respects, (iv) of the receipt by any of the Issuers of any
notification with respect to the suspension of the qualification or exemption
from qualification of a Registration Statement or any of the Registrable Notes
or the Exchange Notes for offer or sale in any jurisdiction, or the initiation
or threatening of any proceeding for such purpose, (v) of the happening of any
event, the existence of any condition or any information becoming known to any
Issuer that makes any statement made in such Registration Statement or related
Prospectus or any document incorporated or deemed to be incorporated therein by
reference untrue in any material respect or that requires the making of any
changes in or amendments or supplements to such Registration Statement,
Prospectus or documents so that, in the case of the Registration Statement, it
will not contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary to make the statements
therein not misleading, and that in the case of the Prospectus, it will not
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein,
in the light of the circumstances under which they were made, not misleading,
and (vi) of the Company’s determination that a post-effective amendment to a
Registration Statement would be appropriate.
 
(d)           If (1) a Shelf Registration is filed pursuant to Section 3 hereof,
or (2) a Prospectus contained in an Exchange Offer Registration Statement filed
pursuant to Section 2 hereof is required to be delivered under the Securities
Act by any Participating Broker-Dealer who seeks to sell Exchange Notes during
the Applicable Period, use their reasonable efforts to prevent the issuance of
any order suspending the effectiveness of a Registration Statement or of any
order preventing or suspending the use of a Prospectus or suspending the
qualification (or exemption from qualification) of any of the Registrable Notes
or the Exchange Notes, as the case may be, for sale in any jurisdiction, and, if
any such order is issued, to use their reasonable efforts to obtain the
withdrawal of any such order at the earliest practicable moment.
 
 
10

--------------------------------------------------------------------------------

 
 
(e)           If (1) a Shelf Registration is filed pursuant to Section 3 hereof
or (2) a Prospectus contained in an Exchange Offer Registration Statement filed
pursuant to Section 2 hereof is required to be delivered under the Securities
Act by any Participating Broker-Dealer who seeks to sell Exchange Notes during
the Applicable Period and if requested by the managing underwriter or
underwriters (if any), the Holders of a majority in aggregate principal amount
of the Registrable Notes covered by such Registration Statement or any
Participating Broker- Dealer, as the case may be, (i) promptly incorporate in
such Registration Statement or Prospectus a prospectus supplement or
post-effective amendment such information as the managing underwriter or
underwriters (if any), such Holders or any Participating Broker-Dealer, as the
case may be (based upon advice of counsel), determine is reasonably required to
be included therein and (ii) make all required filings of such prospectus
supplement or such post-effective amendment as soon as practicable after the
Company has received notification of the matters to be incorporated in such
prospectus supplement or post-effective amendment; provided, however, that the
Issuers shall not be required to take any action hereunder that would, in the
written opinion of counsel to the Issuers, violate applicable laws.
 
(f)            If (1) a Shelf Registration is filed pursuant to Section 3 hereof
or (2) a Prospectus contained in an Exchange Offer Registration Statement filed
pursuant to Section 2 hereof is required to be delivered under the Securities
Act by any Participating Broker-Dealer who seeks to sell Exchange Notes during
the Applicable Period, furnish to each selling Holder of Registrable Notes or
each such Participating Broker-Dealer, as the case may be, who so requests,
their counsel and each managing underwriter, if any, at the sole expense of the
Issuers, one conformed copy of the Registration Statement or Registration
Statements and each post-effective amendment thereto, including financial
statements and schedules, and, if requested, all documents incorporated or
deemed to be incorporated therein by reference and all exhibits.
 
(g)           If (1) a Shelf Registration is filed pursuant to Section 3 hereof,
or (2) a Prospectus contained in an Exchange Offer Registration Statement filed
pursuant to Section 2 hereof is required to be delivered under the Securities
Act by any Participating Broker-Dealer who seeks to sell Exchange Notes during
the Applicable Period, deliver to each selling Holder of Registrable Notes or
each such Participating Broker-Dealer, as the case may be, their respective
counsel, and the underwriters, if any, at the sole expense of the Issuers, as
many copies of the Prospectus or Prospectuses (including each form of
preliminary prospectus) and each amendment or supplement thereto and any
documents incorporated by reference therein as such Persons may reasonably
request; and, subject to the last paragraph of this Section 5, the Issuers
hereby consent to the use of such Prospectus and each amendment or supplement
thereto by each of the selling Holders of Registrable Notes or each such
Participating Broker-Dealer, as the case may be, and the underwriters or agents,
if any, and dealers (if any), in connection with the offering and sale of the
Registrable Notes covered by, or the sale by Participating Broker-Dealers of the
Exchange Notes pursuant to, such Prospectus and any amendment or supplement
thereto.
 
 
11

--------------------------------------------------------------------------------

 
 
(h)           Prior to any public offering of Registrable Notes or Exchange
Notes or any delivery of a Prospectus contained in an Exchange Offer
Registration Statement by any Participating Broker-Dealer who seeks to sell
Exchange Notes during the Applicable Period, use their reasonable efforts to
register or qualify, and to cooperate with the selling Holders of Registrable
Notes or each such Participating Broker-Dealer, as the case may be, the managing
underwriter or underwriters, if any, and their respective counsel in connection
with the registration or qualification (or exemption from such registration or
qualification) of such Registrable Notes or Exchange Notes, as the case may be,
for offer and sale under the securities or Blue Sky laws of such jurisdictions
within the United States as any selling Holder, Participating Broker-Dealer, or
the managing underwriter or underwriters reasonably request; provided, however,
that where Exchange Notes or Registrable Notes are offered other than through an
underwritten offering, the Issuers agree to cause the Issuers’ counsel to
perform Blue Sky investigations and file registrations and qualifications
required to be filed pursuant to this Section 5(h); keep each such registration
or qualification (or exemption therefrom) effective during the period such
Registration Statement is required to be kept effective and do any and all other
acts or things reasonably necessary or advisable to enable the disposition in
such jurisdictions of such Exchange Notes or Registrable Notes covered by the
applicable Registration Statement; provided, however, that no Issuer shall be
required to (A) qualify generally to do business in any jurisdiction where it is
not then so qualified, (B) take any action that would subject it to general
service of process in any such jurisdiction where it is not then so subject or
(C) subject itself to taxation in excess of a nominal dollar amount in any such
jurisdiction where it is not then so subject.
 
(i)           If a Shelf Registration is filed pursuant to Section 3 hereof,
cooperate with the selling Holders of Registrable Notes and the managing
underwriter or underwriters, if any, to facilitate the timely preparation and
delivery of certificates representing Registrable Notes to be sold, which
certificates shall not bear any restrictive legends and shall be in a form
eligible for deposit with The Depository Trust Company and enable such
Registrable Notes to be in such denominations and registered in such names as
the managing underwriter or underwriters, if any, or selling Holders may request
at least two Business Days prior to any sale of such Registrable Notes or
Exchange Notes.
 
(j)           Use their reasonable efforts to cause the Registrable Notes or
Exchange Notes covered by any Registration Statement to be registered with or
approved by such other governmental agencies or authorities as may be reasonably
necessary to enable the seller or sellers thereof or the underwriter or
underwriters, if any, to consummate the disposition of such Registrable Notes or
Exchange Notes, except as may be required solely as a consequence of the nature
of such selling Holder’s business, in which case the Issuers will cooperate in
all reasonable respects with the filing of such Registration Statement and the
granting of such approvals.
 
(k)           If (1) a Shelf Registration is filed pursuant to Section 3 hereof,
or (2) a Prospectus contained in an Exchange Offer Registration Statement filed
pursuant to Section 2 hereof is required to be delivered under the Securities
Act by any Participating Broker-Dealer who seeks to sell Exchange Notes during
the Applicable Period, upon the occurrence of any event contemplated by Section
5(c)(v) or 5(c)(vi) hereof, as promptly as practicable prepare and (subject to
Section 5(a) and the penultimate paragraph of this Section 5) file with the
Commission, at the sole expense of the Issuers, a supplement or post-effective
amendment to the Registration Statement or a supplement to the related
Prospectus or any document incorporated or deemed to be incorporated therein by
reference, or file any other required document so that, as thereafter delivered
to the purchasers of the Registrable Notes being sold thereunder or to the
purchasers of the Exchange Notes to whom such Prospectus will be delivered by a
Participating Broker-Dealer, any such Prospectus will not contain an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading.
 
(l)           Prior to the effective date of the first Registration Statement
relating to Registrable Notes, (i) provide the Trustee with certificates for
such Registrable Notes in a form eligible for deposit with The Depository Trust
Company and (ii) provide a CUSIP number for such Registrable Notes.
 
 
12

--------------------------------------------------------------------------------

 
 
(m)           In connection with any underwritten offering of Registrable Notes
pursuant to a Shelf Registration, enter into an underwriting agreement as is
customary in underwritten offerings of debt securities similar to the Notes and
take all such other actions as are reasonably requested by the managing
underwriter or underwriters in order to expedite or facilitate the registration
or the disposition of such Registrable Notes and, in such connection, (i) make
such representations and warranties to the underwriter or underwriters (and to
any Holder that has advised the Company that such Holder may have a “due
diligence” defense under Section 11 of the Securities Act), and covenants with,
the underwriters with respect to the business of the Issuers and their
subsidiaries, as then conducted (including any acquired business, properties or
entity, if applicable), and the Registration Statement, Prospectus and
documents, if any, incorporated or deemed to be incorporated by reference
therein, in each case, as are reasonably acceptable to the Issuers and
customarily made by issuers to underwriters in underwritten offerings of debt
securities similar to the Notes, and confirm the same in writing if and when
requested; (ii) use their reasonable efforts to obtain the written opinions of
counsel to the Issuers and written updates thereof in form, scope and substance
reasonably satisfactory to the managing underwriter or underwriters, addressed
to the underwriters (and to any Holder that has advised the Company that such
Holder may have a “due diligence” defense under Section 11 of the Securities
Act) covering the matters customarily covered in opinions requested in
underwritten offerings and such other matters as may be reasonably requested by
the managing underwriter or underwriters; (iii) use their reasonable efforts to
obtain “cold comfort” letters and updates thereof in form, scope and substance
reasonably satisfactory to the managing underwriter or underwriters from the
independent certified public accountants of the Issuers (and, if necessary, any
other independent certified public accountants of any subsidiary of the Company
or of any business acquired by the Company for which financial statements and
financial data are, or are required to be, included or incorporated by reference
in the Registration Statement), addressed to each of the underwriters (and to
any Holder that has advised the Company that such Holder may have a “due
diligence” defense under Section 11 of the Securities Act), such letters to be
in customary form and covering matters of the type customarily covered in “cold
comfort” letters in connection with underwritten offerings; and (iv) if an
underwriting agreement is entered into, the same shall contain indemnification
provisions and procedures no less favorable than those set forth in Section 7
hereof (or such other provisions and procedures acceptable to Holders of a
majority in aggregate principal amount of Registrable Notes covered by such
Registration Statement and the managing underwriter or underwriters or agents)
with respect to all parties to be indemnified pursuant to said Section; provided
that the Issuers shall not be required to provide indemnification to any
underwriter selected in accordance with the provisions of Section 9 hereof with
respect to information relating to such underwriter furnished in writing to the
Company by or on behalf of such underwriter expressly for inclusion in such
Registration Statement.  The above shall be done at each closing under such
underwriting agreement, or as and to the extent required thereunder.
 
 
13

--------------------------------------------------------------------------------

 
 
(n)           If (1) a Shelf Registration is filed pursuant to Section 3 hereof
or (2) a Prospectus contained in an Exchange Offer Registration Statement filed
pursuant to Section 2 hereof is required to be delivered under the Securities
Act by any Participating Broker-Dealer who seeks to sell Exchange Notes during
the Applicable Period, make available for inspection by any selling Holder of
such Registrable Notes being sold or each such Participating Broker- Dealer, as
the case may be, any underwriter participating in any such disposition of
Registrable Notes, if any, and any attorney, accountant or other agent retained
by any such selling Holder or each such Participating Broker-Dealer, as the case
may be, or underwriter (collectively, the “Inspectors”), at the offices where
normally kept, during reasonable business hours, all financial and other
records, pertinent corporate documents and instruments of the Company and its
subsidiaries (collectively, the “Records”) as shall be reasonably necessary to
enable them to exercise any applicable due diligence responsibilities, and cause
the officers, directors and employees of the Company and its subsidiaries to
supply all information reasonably requested by any such Inspector in connection
with such Registration Statement and Prospectus.  Each Inspector shall agree in
writing that it will keep the Records confidential and that it will not
disclose, or use in connection with any market transactions in violation of any
applicable securities laws, any Records that the Company determines, in good
faith, to be confidential and that it notifies the Inspectors in writing are
confidential unless (i) the disclosure of such Records is necessary to avoid or
correct a misstatement or omission in such Registration Statement or Prospectus,
(ii) the release of such Records is ordered pursuant to a subpoena or other
order from a court of competent jurisdiction, (iii) disclosure of such
information is necessary or advisable in the opinion of counsel for an Inspector
in connection with any action, claim, suit or proceeding, directly or
indirectly, involving or potentially involving such Inspector and arising out
of, based upon, relating to, or involving this Agreement or the Purchase
Agreement, or any transactions contemplated hereby or thereby or arising
hereunder or thereunder, or (iv) the information in such Records has been made
generally available to the public; provided, however, that (i) each Inspector
shall agree to use reasonable efforts to provide notice to the Company of the
potential disclosure of any information by such Inspector pursuant to clause
(i), (ii) or (iii) of this sentence to permit the Issuers to obtain a protective
order (or waive the provisions of this paragraph (n)) and (ii) each such
Inspector shall take such actions as are reasonably necessary to protect the
confidentiality of such information (if practicable) to the extent such action
is otherwise not inconsistent with, an impairment of or in derogation of the
rights and interests of the Holder or any Inspector.
 
(o)           Provide an indenture trustee for the Exchange Notes and cause the
Indenture or the trust indenture provided for in Section 2(a) hereof to be
qualified under the TIA not later than the effective date of the Exchange Offer;
and in connection therewith, cooperate with the trustee under any such indenture
and the Holders of Exchange Notes to effect such changes to such indenture as
may be required for such indenture to be so qualified in accordance with the
terms of the TIA; and execute, and use their reasonable efforts to cause such
trustee to execute, all documents as may be required to effect such changes, and
all other forms and documents required to be filed with the Commission to enable
such indenture to be so qualified in a timely manner.
 
(p)           Comply with all applicable rules and regulations of the Commission
and make generally available to the Company’s securityholders earnings
statements satisfying the provisions of Section 11(a) of the Securities Act and
Rule 158 thereunder (or any similar rule promulgated under the Securities Act)
no later than 45 days after the end of any 12-month period (or 90 days after the
end of any 12-month period if such period is a fiscal year) (i) commencing at
the end of any fiscal quarter in which Registrable Notes or Exchange Notes are
sold to underwriters in a firm commitment or best efforts underwritten offering
and (ii) if not sold to underwriters in such an offering, commencing on the
first day of the first fiscal quarter of the Company after the effective date of
a Registration Statement, which statements shall cover said 12-month periods
consistent with the requirements of Rule 158.
 
(q)           Upon the request of a Holder, upon consummation of an Exchange
Offer or a Private Exchange, use their reasonable efforts to obtain an opinion
of counsel to the Issuers, in a form customary for underwritten transactions,
addressed to the Trustee for the benefit of all Holders of Registrable Notes
participating in such Exchange Offer or the Private Exchange, as the case may
be, that the Exchange Notes or Private Exchange Notes, as the case may be, and
the related indenture constitute legal, valid and binding obligations of the
Issuers, enforceable against the Issuers in accordance with its respective
terms, subject to customary exceptions and qualifications.
 
 
14

--------------------------------------------------------------------------------

 
 
(r)           If an Exchange Offer or a Private Exchange is to be consummated,
upon delivery of Registrable Notes by Holders to the Company (or to such other
Person as directed by the Company) in exchange for the Exchange Notes or the
Private Exchange Notes, as the case may be, mark, or cause to be marked, on such
Registrable Notes that such Registrable Notes are being cancelled in exchange
for the Exchange Notes or the Private Exchange Notes, as the case may be;
provided that in no event shall such Registrable Notes be marked as paid or
otherwise satisfied.
 
(s)           Cooperate with each seller of Registrable Notes covered by any
Registration Statement and each underwriter, if any, participating in the
disposition of such Registrable Notes and their respective counsel in connection
with any filings required to be made with the Financial Industry Regulatory
Authority (the “FINRA”).
 
(t)           Use their reasonable efforts to take all other steps reasonably
necessary or advisable to effect the registration of the Exchange Notes and/or
Registrable Notes covered by a Registration Statement contemplated hereby.
 
The Company may require each seller of Registrable Notes or Exchange Notes as to
which any registration is being effected to furnish to the Company such
information regarding such seller and the distribution of such Registrable Notes
or Exchange Notes as the Company may, from time to time, reasonably
request.  The Company may exclude from such registration Registrable Notes of
any seller so long as such seller fails to furnish such information within a
reasonable time after receiving such request and in the event of such an
exclusion, the Company shall have no further obligation under this Agreement
(including, without limitation, the obligations under Section 4) with respect to
such seller or any subsequent Holder of such Registrable Notes.  Each seller as
to which any Shelf Registration is being effected agrees to furnish promptly to
the Company all information required to be disclosed in order to make any
information previously furnished to the Company by such seller not materially
misleading.
 
If any such Registration Statement refers to any Holder by name or otherwise as
the holder of any securities of the Issuers, then such Holder shall have the
right to require (i) the insertion therein of language, in form and substance
reasonably satisfactory to such Holder, to the effect that the holding by such
Holder of such securities is not to be construed as a recommendation by such
Holder of the investment quality of the securities covered thereby and that such
holding does not imply that such Holder will assist in meeting any future
financial requirements of the Issuers, or (ii) in the event that such reference
to such Holder by name or otherwise is not required by the Securities Act or any
similar federal statute then in force, the deletion of the reference to such
Holder in any amendment or supplement to the applicable Registration Statement
filed or prepared subsequent to the time that such reference ceases to be
required.
 
Each Holder of Registrable Notes and each Participating Broker-Dealer agrees by
acquisition of such Registrable Notes or Exchange Notes that, upon actual
receipt of any notice from the Company (x) of the happening of any event of the
kind described in Section 5(c)(ii), 5(c)(iii), 5(c)(iv), or 5(c)(v) hereof, or
(y) that the Board of Directors of the Company (the “Board of Directors”) has
resolved that the Company has a bona fide business purpose for doing so, then,
upon providing such notice (which shall refer to this penultimate paragraph of
this Section 5 and comply with the provisions of the last paragraph of this
Section 5), the Issuers may delay the filing or the effectiveness of an Exchange
Offer Registration Statement or Shelf Registration Statement (if not then filed
or effective, as applicable) and shall not be required to maintain the
effectiveness thereof or amend or supplement such Exchange Offer Registration
Statement or the Shelf Registration, in all cases, for a period (a “Delay
Period”) expiring upon the earlier to occur of (i) in the case of the
immediately preceding clause (x), such Holder’s or Participating Broker-Dealer’s
receipt of the copies of the supplemented or amended Prospectus contemplated by
Section 5(k) hereof or until it is advised in writing (the “Advice”) by the
Company that the use of the applicable Prospectus may be resumed, and has
received copies of any amendments or supplements thereto or (ii) in the case of
the immediately preceding clause (y), the date which is the earlier of (A) the
date on which such business purpose ceases to interfere with the Issuers’
obligations to file or maintain the effectiveness of any such Registration
Statement pursuant to this Agreement or (B) 60 days after the Company notifies
the Holders of such good faith determination.  There shall not be more than 90
days of Delay Periods during any 12-month period.  Each of the Effectiveness
Period and the Applicable Period, if applicable, shall be extended by a number
of days equal to the number of days during any Delay Period.  Any Delay Period
will not alter the obligations of the Issuers to pay Additional Interest under
the circumstances set forth in Section 4 hereof.
 
 
15

--------------------------------------------------------------------------------

 
 
In the event of any Delay Period pursuant to clause (y) of the preceding
paragraph, notice shall be given as soon as practicable after the Board of
Directors makes such a determination of the need for a Delay Period and shall
state, to the extent practicable, an estimate of the duration of such Delay
Period and shall advise the recipient thereof of the agreement of such Holder
provided in the next succeeding sentence.  Each Holder, by his acceptance of any
Registrable Note, agrees that during any Delay Period, each Holder will
discontinue disposition of such Notes or Exchange Notes covered by such
Registration Statement or Prospectus or Exchange Notes to be sold by such Holder
or Participating Broker-Dealer, as the case may be.
 
Section 6.     Registration Expenses.
 
All fees and expenses incident to the performance of or compliance with this
Agreement by the Issuers (other than any underwriting discounts or commissions)
shall be borne by the Issuers, whether or not an Exchange Offer Registration
Statement or Shelf Registration is filed or becomes effective or an Exchange
Offer is consummated, including, without limitation, (i) all registration and
filing fees (including, without limitation, (A) fees with respect to filings
required to be made with the FINRA in connection with an underwritten offering
and (B) fees and expenses of compliance with state securities or Blue Sky laws
(including, without limitation, reasonable fees and disbursements of counsel in
connection with Blue Sky qualifications of Registrable Notes or Exchange Notes
and determination of the eligibility of Registrable Notes or Exchange Notes for
investment under the laws of such jurisdictions (x) where the holders of
Registrable Notes are located, in the case of an Exchange Offer, or (y) as
provided in Section 5(h) hereof, in the case of a Shelf Registration or in the
case of Exchange Notes to be sold by a Participating Broker-Dealer during the
Applicable Period)), (ii) printing expenses, including, without limitation,
expenses of printing certificates for Registrable Notes or Exchange Notes in a
form eligible for deposit with The Depository Trust Company and of printing
prospectuses if the printing of prospectuses is requested by the managing
underwriter or underwriters, if any, or by the Holders of a majority in
aggregate principal amount of the Registrable Notes included in any Registration
Statement or in respect of Exchange Notes to be sold by any Participating
Broker-Dealer during the Applicable Period, as the case may be, (iii) messenger,
telephone and delivery expenses, (iv) fees and disbursements of counsel for the
Issuers and reasonable fees and disbursements of one special counsel for all of
the sellers of Registrable Notes (exclusive of any counsel retained pursuant to
Section 7 hereof), (v) fees and disbursements of all independent certified
public accountants referred to in Section 5(m)(iii) hereof (including, without
limitation, the expenses of any special audit and “cold comfort” letters
required by or incident to such performance), (vi) Securities Act liability
insurance, if the Issuers desire such insurance, (vii) fees and expenses of all
other Persons retained by any of the Issuers, (viii) internal expenses of the
Issuers (including, without limitation, all salaries and expenses of officers
and employees of the Company or its subsidiaries performing legal or accounting
duties), (ix) the expense of any annual audit, (x) the fees and expenses
incurred in connection with the listing of the securities to be registered on
any securities exchange, and the obtaining of a rating of the securities, in
each case, if applicable, and (xi) the expenses relating to printing, word
processing and distributing all Registration Statements, underwriting
agreements, indentures and any other documents necessary in order to comply with
this Agreement.  Notwithstanding the foregoing or anything to the contrary, each
Holder shall pay all underwriting discounts and commissions of any underwriters
with respect to any Registrable Notes sold by or on behalf of it.
 
 
16

--------------------------------------------------------------------------------

 
 
Section 7.     Indemnification.
 
(a)           The Issuers, jointly and severally, agree to indemnify and hold
harmless each Holder of Registrable Notes and each Participating Broker-Dealer
selling Exchange Notes during the Applicable Period, each Person, if any, who
controls any such Holder of Registrable Notes or Participating Broker-Dealer
within the meaning of Section 15 of the Securities Act or Section 20(a) of the
Exchange Act, the agents, employees, officers and directors of each Holder and
each such Participating Broker-Dealer and the agents, partners, members,
employees, officers, managers and directors of any such controlling Person
(each, a “Participant”) from and against any and all losses, liabilities,
claims, damages and expenses whatsoever (including, but not limited to,
reasonable attorneys’ fees and any and all reasonable expenses whatsoever
actually incurred in investigating, preparing or defending against any
litigation, commenced or threatened, or any claim whatsoever, and any and all
reasonable amounts paid in settlement of any claim or litigation (in the manner
set forth in clause (c) below)) (collectively, “Losses”) to which they or any of
them may become subject under the Securities Act, the Exchange Act or otherwise
insofar as such Losses (or actions in respect thereof) arise out of or are based
upon any untrue statement or alleged untrue statement of a material fact
contained in any Registration Statement (or any amendment thereto) or Prospectus
(as amended or supplemented if the Company shall have furnished any amendments
or supplements thereto) or any preliminary prospectus or Free Writing
Prospectus, or caused by, arising out of or based upon any omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading, provided that the foregoing
indemnity shall not be available to any Participant insofar as such Losses are
caused by any untrue statement or omission or alleged untrue statement or
omission made in reliance upon and in conformity with information relating to
such Participant furnished to the Company in writing by or on behalf of such
Participant expressly for use therein.  This indemnity agreement will be in
addition to any liability that the Issuers may otherwise have, including, but
not limited to, liability under this Agreement.
 
(b)           Each Participant agrees, severally and not jointly, to indemnify
and hold harmless each Issuer, each Person, if any, who controls any Issuer
within the meaning of Section 15 of the Securities Act or Section 20(a) of the
Exchange Act, and each of their respective agents, partners, members, employees,
officers and directors and the agents, employees, officers and directors of any
such controlling Person from and against any Losses to which they or any of them
may become subject under the Securities Act, the Exchange Act or otherwise
insofar as such Losses (or actions in respect thereof) arise out of or are based
upon any untrue statement or alleged untrue statement of a material fact
contained in any Registration Statement (or any amendment thereto) or Prospectus
(as amended or supplemented if the Company shall have furnished any amendments
or supplements thereto) or any preliminary prospectus or Free Writing
Prospectus, or caused by, arising out of or based upon any omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading, in each case to the extent, but only
to the extent, that any such Loss arises out of or is based upon any untrue
statement or alleged untrue statement or omission or alleged omission made in
reliance upon and in conformity with information relating to such Participant
furnished in writing to the Company by or on behalf of such Participant
expressly for use therein.
 
 
17

--------------------------------------------------------------------------------

 
 
(c)           Promptly after receipt by an indemnified party under subsection
7(a) or 7(b) above of notice of the commencement of any action, suit or
proceeding (collectively, an “action”), such indemnified party shall, if a claim
in respect thereof is to be made against the indemnifying party under such
subsection, notify each party against whom indemnification is to be sought in
writing of the commencement of such action (but the failure so to notify an
indemnifying party shall not relieve such indemnifying party from any liability
that it may have under this Section 7 except to the extent that it has been
prejudiced in any material respect by such failure).  In case any such action is
brought against any indemnified party, and it notifies an indemnifying party of
the commencement of such action, the indemnifying party will be entitled to
participate in such action, and to the extent it may elect by written notice
delivered to the indemnified party promptly after receiving the aforesaid notice
from such indemnified party, to assume the defense of such action with counsel
satisfactory to such indemnified party.  Notwithstanding the foregoing, the
indemnified party or parties shall have the right to employ its or their own
counsel in any such action, but the reasonable fees and expenses of such counsel
shall be at the expense of such indemnified party or parties unless (i) the
employment of such counsel shall have been authorized in writing by the
indemnifying parties in connection with the defense of such action, (ii) the
indemnifying parties shall not have employed counsel to take charge of the
defense of such action within a reasonable time after notice of commencement of
the action, or (iii) the named parties to such action (including any impleaded
parties) include such indemnified party and the indemnifying party or parties
(or such indemnifying parties have assumed the defense of such action), and such
indemnified party or parties shall have reasonably concluded, that there may be
defenses available to it or them that are different from or additional to those
available to one or all of the indemnifying parties (in which case the
indemnifying parties shall not have the right to direct the defense of such
action on behalf of the indemnified party or parties), in any of which events
such reasonable fees and expenses of counsel shall be borne by the indemnifying
parties.  In no event shall the indemnifying party be liable for the fees and
expenses of more than one counsel (together with appropriate local counsel) at
any time for all indemnified parties in connection with any one action or
separate but substantially similar or related actions arising in the same
jurisdiction out of the same general allegations or circumstances.  Any such
separate firm for the Participants shall be designated in writing by
Participants who sold a majority in interest of Registrable Notes sold by all
such Participants and shall be reasonably acceptable to the Company and any such
separate firm for the Issuers, their Affiliates, officers, directors,
representatives, employees and agents and such control Person of the Issuers
shall be designated in writing by the Issuers and shall be reasonably acceptable
to the Holders.  An indemnifying party shall not be liable for any settlement of
any claim or action effected without its written consent, which consent may not
be unreasonably withheld.  No indemnifying party shall, without the prior
written consent of the indemnified party, effect any settlement of any pending
or threatened proceeding in respect of which any indemnified party is or could
have been a party and indemnity could have been sought hereunder by such
indemnified party, unless such settlement (x) includes an unconditional release
of such indemnified party from all liability on claims that are the subject
matter of such proceeding and (y) does not include a statement as to or an
admission of fault, culpability or a failure to act by or on behalf of any
indemnified party.
 
(d)           In order to provide for contribution in circumstances in which the
indemnification provided for in this Section 7 is for any reason held to be
unavailable from the indemnifying party, or is insufficient to hold harmless a
party indemnified under this Section 7, each indemnifying party shall contribute
to the amount paid or payable by such indemnified party as a result of such
aggregate Losses (i) in such proportion as is appropriate to reflect the
relative benefits received by each indemnifying party, on the one hand, and each
indemnified party, on the other hand, from the sale of the Notes to the Initial
Purchasers or the resale of Registrable Notes by such Holder, as applicable, or
(ii) if such allocation is not permitted by applicable law, in such proportion
as is appropriate to reflect not only the relative benefits referred to in
clause (i) above but also the relative fault of each indemnified party, on the
one hand, and each indemnifying party, on the other hand, in connection with the
statements or omissions that resulted in such Losses, as well as any other
relevant equitable considerations.  The relative benefits received by the
Issuers, on the one hand, and each Participant, on the other hand, shall be
deemed to be in the same proportion as (x) the total proceeds from the sale of
the Notes to the Initial Purchasers (net of discounts and commissions but before
deducting expenses) received by the Issuers are to (y) the total net profit
received by such Participant in connection with the sale of Registrable
Notes.  The relative fault of the parties shall be determined by reference to,
among other things, whether the untrue or alleged untrue statement of a material
fact or the omission or alleged omission to state a material fact relates to
information supplied by the Issuers or such Participant and the parties’
relative intent, knowledge, access to information and opportunity to correct or
prevent such statement or omission or alleged statement or omission.
 
 
18

--------------------------------------------------------------------------------

 
 
(e)           The parties agree that it would not be just and equitable if
contribution pursuant to this Section 7 were determined by pro rata allocation
or by any other method of allocation that does not take into account the
equitable considerations referred to above.  Notwithstanding the provisions of
this Section 7, (i) in no case shall any Participant be required to contribute
any amount in excess of the amount by which the net profit received by such
Participant in connection with the sale of Registrable Notes exceeds the amount
of any damages that such Participant has otherwise been required to pay by
reason of any untrue or alleged untrue statement or omission or alleged omission
and (ii) no person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
person who was not guilty of such fraudulent misrepresentation.  Any party
entitled to contribution will, promptly after receipt of notice of commencement
of any action against such party in respect of which a claim for contribution
may be made against another party or parties under this Section 7, notify such
party or parties from whom contribution may be sought, but the omission to so
notify such party or parties shall not relieve the party or parties from whom
contribution may be sought from any obligation it or they may have under this
Section 7 or otherwise, except to the extent that it has been prejudiced in any
material respect by such failure; provided, however, that no additional notice
shall be required with respect to any action for which notice has been given
under this Section 7 for purposes of indemnification.  Anything in this section
to the contrary notwithstanding, no party shall be liable for contribution with
respect to any action or claim settled without its written consent, provided,
however, that such written consent was not unreasonably withheld.
 
Section 8.     Rules 144 and 144A.
 
The Issuers covenant that they will file the reports required, if any, to be
filed by them under the Securities Act and the Exchange Act and the rules and
regulations adopted by the Commission thereunder in a timely manner in
accordance with the requirements of the Securities Act and the Exchange Act and,
if at any time the Issuers are not required to file such reports, they will,
upon the request of any Holder or beneficial owner of Registrable Notes, make
available such information necessary to permit sales pursuant to Rule 144A under
the Securities Act.  The Issuers further covenant that for so long as any
Registrable Notes remain outstanding they will take such further action as any
Holder of Registrable Notes may reasonably request from time to time to enable
such Holder to sell Registrable Notes without registration under the Securities
Act within the limitation of the exemptions provided by (a) Rule 144 and Rule
144A under the Securities Act, as such Rules may be amended from time to time,
or (b) any similar rule or regulation hereafter adopted by the Commission.
 
Section 9.     Underwritten Registrations.
 
If any of the Registrable Notes covered by any Shelf Registration are to be sold
in an underwritten offering, the investment banker or investment bankers and
manager or managers that will manage the offering will be selected by the
Holders of a majority in aggregate principal amount of such Registrable Notes
included in such offering and shall be reasonably acceptable to the Company.
 
 
19

--------------------------------------------------------------------------------

 
 
No Holder of Registrable Notes may participate in any underwritten registration
hereunder if such Holder does not (a) agree to sell such Holder’s Registrable
Notes on the basis provided in any underwriting arrangements approved by the
Persons entitled hereunder to approve such arrangements and (b) complete and
execute all questionnaires, powers of attorney, indemnities, underwriting
agreements and other documents required under the terms of such underwriting
arrangements.
 
Section 10.   Miscellaneous.
 
(a)           No Inconsistent Agreements.  The Issuers have not, as of the date
hereof, and shall not, after the date of this Agreement, enter into any
agreement with respect to any of their securities that is inconsistent with the
rights granted to the Holders of Registrable Notes in this Agreement or
otherwise conflicts with the provisions hereof.  The rights granted to the
Holders hereunder do not conflict with and are not inconsistent with, in any
material respect, the rights granted to the holders of any of the Issuers’ other
issued and outstanding securities under any such agreements.  The Issuers have
not entered and will not enter into any agreement with respect to any of their
securities which will grant to any Person piggy-back registration rights with
respect to any Registration Statement.
 
(b)           Adjustments Affecting Registrable Notes.  The Issuers shall not,
directly or indirectly, take any action with respect to the Registrable Notes as
a class that would adversely affect the ability of the Holders of Registrable
Notes to include such Registrable Notes in a registration undertaken pursuant to
this Agreement.
 
(c)           Amendments and Waivers.  The provisions of this Agreement may not
be amended, modified or supplemented, and waivers or consents to departures from
the provisions hereof may not be given except pursuant to a written agreement
duly signed and delivered by (I) the Company on behalf of all Issuers and
(II)(A) the Holders of not less than a majority in aggregate principal amount of
the then outstanding Registrable Notes and (B) in circumstances that would
adversely affect the Participating Broker-Dealers, the Participating
Broker-Dealers holding not less than a majority in aggregate principal amount of
the Exchange Notes held by all Participating Broker-Dealers; provided, however,
that Section 7 and this Section 10(c) may not be amended, modified or
supplemented except pursuant to a written agreement duly signed and delivered by
the Company on behalf of all Issuers and each Holder and each Participating
Broker-Dealer (including any Person who was a Holder or Participating
Broker-Dealer of Registrable Notes or Exchange Notes, as the case may be,
disposed of pursuant to any Registration Statement) affected by any such
amendment, modification, supplement or waiver.  Notwithstanding the foregoing, a
waiver or consent to depart from the provisions hereof with respect to a matter
that relates exclusively to the rights of Holders of Registrable Notes whose
securities are being sold pursuant to a Registration Statement and that does not
directly or indirectly affect, impair, limit or compromise the rights of other
Holders of Registrable Notes may be given by Holders of at least a majority in
aggregate principal amount of the Registrable Notes being sold pursuant to such
Registration Statement.
 
(d)           Notices.  All notices and other communications (including, without
limitation, any notices or other communications to the Trustee) provided for or
permitted hereunder shall be made in writing by hand-delivery, registered
first-class mail, next-day air courier or telecopier:
 
(i)           if to a Holder of Registrable Notes or any Participating
Broker-Dealer, at the most current address of such Holder or Participating
Broker-Dealer, as the case may be, set forth on the records of the registrar
under the Indenture.
 
 
20

--------------------------------------------------------------------------------

 
 
(ii)           if to any Issuer, at the address as follows:
 
Dresser-Rand Group Inc.
West8 Tower, Suite 1000, 10205 Westheimer Rd.
Houston, Texas 77042
Telephone: 713-354-6100
Fax: 713-935-3800
Attention: Robert J. Saltarelli, Vice President—Treasurer
 
With a copy to:


Gibson, Dunn & Crutcher LLP
1801 California Street
Denver, CO 80202
Fax:  303-298-5907
Attention: Robyn Zolman


(iii)           if to the Initial Purchasers, at the address as follows:
 
UBS Securities LLC
677 Washington Boulevard
Stamford, Connecticut 06901
Telephone: (203) 719-3000
Fax: (212) 719-3667
Attention: Leveraged Capital Markets
 
With a copy at such address to the attention of Legal Department, Fax: (203)
719-1075
 
With a copy to:


Simpson Thacher & Bartlett LLP
425 Lexington Avenue
New York, NY  10017
Fax number: 212-455-2502
Attention: Stephan Feder


All such notices and communications shall be deemed to have been duly given:
when delivered by hand, if personally delivered; five Business Days after being
deposited in the mail, postage prepaid, if mailed; when receipt is acknowledged
by the recipient’s telecopier machine, if telecopied; and on the next Business
Day, if timely delivered to an air courier guaranteeing overnight delivery.
 
Copies of all such notices, demands or other communications shall be
concurrently delivered by the Person giving the same to the Trustee at the
address and in the manner specified in such Indenture.
 
(e)           Guarantors.  So long as any Registrable Notes remain outstanding,
the Issuers shall cause each Person that becomes a guarantor of the Notes under
the Indenture to execute and deliver a counterpart to this Agreement which
subjects such Person to the provisions of this Agreement as a Guarantor.  Each
of the Guarantors agrees to join the Issuers in all of their undertakings
hereunder to effect any Exchange Offer of Exchange Notes and the filing of any
Shelf Registration, each as required hereunder.
 
 
21

--------------------------------------------------------------------------------

 
 
(f)           Successors and Assigns.  This Agreement shall inure to the benefit
of and be binding upon the successors and assigns of each of the parties hereto,
the Holders and the Participating Broker-Dealers; provided, however, that this
Agreement shall not inure to the benefit of or be binding upon a successor or
assign of a Holder unless and to the extent such successor or assign holds
Registrable Notes.
 
(g)           Counterparts.  This Agreement may be executed in any number of
counterparts and by the parties hereto in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.
 
(h)           Headings.  The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.
 
(i)           Governing Law.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, AS APPLIED TO CONTRACTS
MADE AND PERFORMED WHOLLY WITHIN THE STATE OF NEW YORK.
 
(j)            Severability.  If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction to be invalid,
illegal, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions set forth herein shall remain in full force and
effect and shall in no way be affected, impaired or invalidated, and the parties
hereto shall use their best efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction.  It is hereby stipulated and declared
to be the intention of the parties that they would have executed the remaining
terms, provisions, covenants and restrictions without including any of such that
may be hereafter declared invalid, illegal, void or unenforceable.
 
(k)           Securities Held by the Issuers or Their Affiliates.  Whenever the
consent or approval of Holders of a specified percentage of Registrable Notes is
required hereunder, Registrable Notes held by the Issuers or any of their
affiliates (as such term is defined in Rule 405 under the Securities Act) shall
not be counted in determining whether such consent or approval was given by the
Holders of such required percentage.
 
(l)            Third-Party Beneficiaries.  Holders and beneficial owners of
Registrable Notes and Participating Broker-Dealers are intended third-party
beneficiaries of this Agreement, and this Agreement may be enforced by such
Persons.  No other Person is intended to be, or shall be construed as, a
third-party beneficiary of this Agreement.
 
(m)          Attorneys’ Fees.  As between the parties to this Agreement, in any
action or proceeding brought to enforce any provision of this Agreement, or
where any provision hereof is validly asserted as a defense, the successful
party shall be entitled to recover reasonable attorneys’ fees actually incurred
in addition to its costs and expenses and any other available remedy.
 
(n)           Entire Agreement.  This Agreement, together with the Purchase
Agreement and the Indenture, is intended by the parties as a final and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein and therein and any and all prior oral or
written agreements, representations, or warranties, contracts, understandings,
correspondence, conversations and memoranda between the Holders on the one hand
and the Issuers on the other, or between or among any agents, representatives,
parents, subsidiaries, Affiliates, predecessors in interest or successors in
interest with respect to the subject matter hereof and thereof are merged herein
and replaced hereby.
 
 
22

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.
 
DRESSER-RAND GROUP INC.
   
By:
/s/ Mark E. Baldwin
Name: 
Mark E. Baldwin
Title:
Executive Vice President & Chief Financial
Officer
   
DRESSER-RAND COMPANY, as Guarantor
   
By:
/s/ Mark E. Baldwin
Name: 
Mark E. Baldwin
Title:
Executive Vice President & Chief Financial
Officer
   
D-R STEAM LLC, as Guarantor
   
By:
/s/ Mark E. Baldwin
Name:
Mark E. Baldwin
Title:
Vice President & Treasurer
   
DRESSER-RAND LLC
DRESSER-RAND POWER LLC, as Guarantors
   
By:
/s/ Mark F. Mai
Name: 
Mark F. Mai
Title:
Vice President & Secretary
   
DRESSER-RAND GLOBAL SERVICES, INC., as
Guarantor
   
By:
/s/ Raymond L. Carney Jr.
Name:
Raymond L. Carney Jr.
Title:
President



[Signature page to Registration Rights Agreement]
 
 
 

--------------------------------------------------------------------------------

 
 
Confirmed and accepted as of the date first above written:


UBS SECURITIES LLC
GOLDMAN, SACHS & CO.
DNB NOR MARKETS, INC.
COMMERZ MARKETS LLC
SANTANDER INVESTMENT SECURITIES INC.


By:
UBS SECURITIES LLC
 
as Representative of the several Initial Purchasers
     
By: 
 
/s/ Peter Chomyonk
 
Name: 
Peter Chomyonk
 
Title:
Executive Director
     
By:
 
/s/ James Boland
 
Name:
James Boland
 
Title:
Managing Director

 
[Signature page to Registration Rights Agreement]
 
 
 

--------------------------------------------------------------------------------

 